Exhibit 10.1
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
     Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Company’s 2007 Equity Incentive Plan (the “Plan”).
     Name (the “Participant”):                                         
     You have been granted                      Restricted Stock Units. Each
such Restricted Stock Unit represents the right to receive one Share. No Shares
will be issued with respect to the Restricted Stock Units until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:
Date of Grant:                                         
Grant Number:                                         
Vesting Schedule:
[INSERT VESTING SCHEDULE]
     * Important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in the attached
Restricted Stock Unit Agreement; please be sure to read the entire agreement.
     The Restricted Stock Units evidenced by this Notice of Grant is part of and
subject in all respects to the terms and conditions of the Plan (a copy of which
has been made available to you by the Company) and the attached Restricted Stock
Unit Agreement (together with this Notice of Grant, the “Agreement”).
     By your signature to this Agreement, you represent and warrant that you are
familiar with, and agree to be bound by, the terms and provisions of the Plan
and this Agreement. You further represent and warrant that you have reviewed
this Agreement and the Plan in their entirety, have had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understand
all provisions of the Plan and this Agreement.
     You also agree (1) to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Agreement and (2) to notify the Company upon any change in the
residence address indicated below (and any subsequent change).
     Finally, if you have not previously done so with respect to a prior equity
grant, you represent that you have reviewed the Stock Trading Plan for Mandatory
Sale of Shares to Cover Tax Withholding Obligations (Exhibit B to this
Agreement), which you must sign (in writing or electronically) and return to the
Company.

 



--------------------------------------------------------------------------------



 



     You acknowledge and agree that by submitting your acceptance on the E*TRADE
online grant acceptance page, it will act as your electronic signature to this
Agreement and will result in a contract between you and the Company with respect
to this Award of Restricted Stock Units. You may, if you prefer, sign and return
to the Company a paper copy of this Agreement.

         
PARTICIPANT
           ARUBA NETWORKS, INC.  
 
       
 
Signature
 
 
By:    
 
       
 
Print Name
 
 
Title    
 
       
Residence Address:
       
 
       
 
       
 
       
 
       

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     1. Grant. The Company hereby grants to the Participant an award of
Restricted Stock Units (“RSUs”), as set forth in the Notice of Grant of
Restricted Stock Units attached to (and part of) this Restricted Stock Unit
Agreement (together, the “Agreement” or the “Restricted Stock Unit Agreement”)
and subject to the terms and conditions in this Agreement and the Company’s 2007
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
     2. Company’s Obligation. Each RSU represents the right to receive a Share
on the vesting date (or at such later time as indicated in this Agreement).
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. When the RSUs
are paid out to the Participant, they will be paid out in whole Shares only and
the purchase price will be deemed paid by the Participant for each RSU through
the past services rendered by the Participant, and will be subject to the
appropriate tax reporting and, if applicable, appropriate tax withholding.
     3. Vesting Schedule. Subject to paragraph 4 and the terms of the Plan, the
RSUs awarded by this Agreement will vest in the Participant according to the
vesting schedule specified in the Notice of Grant, subject to Participant
remaining a Service Provider through each applicable vesting date.
     4. Forfeiture upon Termination as Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will be forfeited at the time of
such termination at no cost to the Company.
     5. Payment after Vesting.
     (a) Subject to paragraph 9, any RSUs that vest will be paid to the
Participant (or in the event of the Participant’s death, to his or her estate)
in whole Shares. Subject to the provisions of paragraph 5(b), such vested RSUs
shall be paid in Shares as soon as practicable after vesting, but in each such
case no later than the date that is two-and-one-half months from the end of the
Company’s tax year that includes the vesting date.
     (b) Notwithstanding anything in the Plan or this Agreement to the contrary,
if the vesting of the balance, or some lesser portion of the balance, of the
RSUs is accelerated in connection with Participant’s termination as a Service
Provider (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination, and (y) the payment of such
accelerated RSUs will result in the imposition of additional tax under
Section 409A if paid to

 



--------------------------------------------------------------------------------



 



Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then, to the extent necessary to avoid the
imposition of such additional taxation, the payment of such accelerated RSUs
otherwise payable to Participant during such six (6) month period will accrue
and will not be made until the date six (6) months and one (1) day following the
date of Participant’s termination as a Service Provider, unless the Participant
dies following his or her termination as a Service Provider, in which case, the
RSUs will be paid in Shares as soon as practicable following his or her death.
It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the RSUs provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
     7. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.
     8. No Effect on Employment or Service. The Participant’s employment or
service with the Company and its Parent or Subsidiaries is on an at-will basis
only. Accordingly, nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by or in service with the
Company or any Parent or Subsidiary or shall interfere with or restrict in any
way the rights of the Company or the employing Parent or Subsidiary, which are
hereby expressly reserved, to terminate or change the terms of the employment or
service of the Participant at any time for any reason whatsoever, with or
without good cause or notice.
     9. Tax Withholding. Until and unless the Administrator determines
otherwise, on the date or dates on which tax withholding obligations arise with
respect to the RSUs, a number of Shares sufficient to pay the minimum income,
employment and other applicable taxes required to be withheld with respect to
the Shares (the “Tax-Related Items”) will be sold pursuant to such procedures as
the Administrator in its sole discretion may specify from time to time;
provided, however, that the Shares to be sold must have vested pursuant to the
terms of this Agreement and the Plan. The proceeds from such sale shall be used
to satisfy Participant’s tax withholding obligations (and any associated broker
or other fees) arising with respect to the RSUs. Only whole Shares will be sold
to satisfy any tax withholding obligations. The proceeds from the sale of Shares
in excess of the tax withholding obligation (and any associated broker or

-2-



--------------------------------------------------------------------------------



 



other fees) will be remitted to the Participant pursuant to such procedures as
the Administrator may specify from time to time. By accepting this Award,
Participant expressly consents to the sale of Shares to cover the tax
withholding obligations (and any associated broker or other fees), as set forth
under this Section 9.
          In addition, the Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require the Participant
to satisfy such tax withholding obligations with respect to the Tax-Related
Items, in whole or in part by one or more of the following: (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
value equal to the minimum amount statutorily required to be withheld,
(c) delivering to the Company already vested and owned Shares having a value
equal to the amount required to be withheld, or (d) selling a sufficient number
of such Shares otherwise deliverable to the Participant through such means as
the Administrator may determine in its sole discretion (whether through a broker
or otherwise) equal to the amount required to be withheld. Notwithstanding any
contrary provision of this Agreement, no Shares shall be distributed to the
Participant unless and until all Tax-Related Items have been withheld or
otherwise satisfied with respect to such Shares. If the Participant fails to
make satisfactory arrangements for the payment of any Tax-Related Items at the
time any applicable Shares otherwise are scheduled to vest or tax withholdings
are otherwise due with respect to the RSUs, the Participant will permanently
forfeit such Shares and the Shares will be returned to the Plan at no cost. All
income, employment and other taxes related to the RSUs and any Shares delivered
in payment thereof are the sole responsibility of Participant.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1344 Crossman Ave.,
Sunnyvale, CA 94089-1113, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.
     11. Grant is Not Transferable. This award of RSUs may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by the Participant. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
award of Restricted Sock Units, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     13. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of

-3-



--------------------------------------------------------------------------------



 



any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
     14. Plan Governs. This Agreement (including the Notice of Grant) is subject
to all terms and provisions of the Plan. Subject to Section 20(c) of the Plan,
in the event of a conflict between one or more provisions of this Agreement or
the Notice of Grant and one or more provisions of the Plan, the provisions of
the Plan will govern.
     15. Headings. Headings provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     16. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     17. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     18. Entire Agreement; Governing Law; Modifications. The Plan is
incorporated herein by reference. The Plan and this Agreement (including the
Notice of Grant) constitute the entire Agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units. However, the Company makes no
representation that this Award of Restricted Stock Units is not subject to
Section 409A nor makes any undertaking to preclude Section 409A from applying to
this Award of Restricted Stock Units. This Agreement is governed by California
law except for that body of law pertaining to conflict of laws.

-4-



--------------------------------------------------------------------------------



 



EXHIBIT B
Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations
     I am adopting and entering into this stock trading plan (the “Sales Plan”)
so that I may receive the necessary proceeds to satisfy any requirements to pay
the minimum income, employment and other applicable taxes (collectively,
“Taxes”) required to be withheld by the Company (or the employing Parent or
Subsidiary) on my behalf if and when such tax withholding obligations arise as a
result of the grant by the Company to me of any RSUs, shares of restricted stock
or performance shares. I dispel any inference that I am selling Shares on the
basis of or while aware of material nonpublic information or that such sales
evidence my awareness of material nonpublic information or information at
variance with the Company’s statements to investors.
1. Recitals
     a. I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
     b. I am establishing this Sales Plan in order to permit the orderly
disposition of a portion of the Shares that I acquired (or will acquire)
pursuant to an award of RSUs, restricted stock or performance shares (each, an
“Equity Award”). The Shares are being sold pursuant to a mandatory sale
provision in the Agreement to provide the necessary proceeds to satisfy any
Taxes if and when any tax withholding obligations arise, as well any broker or
other fees associated with such sales. This Sales Plan will apply to the
mandatory sale of Shares under all future Equity Awards received by me from the
Company.
2. Representations, Warranties and Covenants
     I hereby represent, warrant and covenant that:
     a. I am not aware of any material nonpublic information concerning the
Company or its securities. I am entering into this Sales Plan in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws.
     b. Once vested, the Shares to be sold under this Sales Plan shall be owned
free and clear by me and are not subject to any liens, security interests or
other encumbrances or limitations on disposition other than those imposed by
Rule 144 under the Securities Act of 1933, as amended.
     c. If I am an executive officer or director of the Company, I acknowledge
that any filings required under Section 16 of the Exchange Act are my sole
responsibility.
     d. I am aware that in order for this Sales Plan to constitute a plan
pursuant to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

 



--------------------------------------------------------------------------------



 



3. Implementation of the Plan
     a. The Company has appointed or shall appoint a broker (the “Broker”) (or
the Company may, in its discretion, permit me to appoint a Broker) to sell
Shares pursuant to the terms and conditions set forth below.
     b. The Broker is authorized to begin selling Shares pursuant to this Sales
Plan commencing on the date that the first Shares under the Equity Award vest.
The Broker shall sell such number of Shares as shall be required to satisfy
(i) the applicable Taxes in accordance with my then current applicable
withholding rate and (ii) any associated broker or other fees.
     c. I understand that the Broker may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker or any other event or circumstance (a “Blackout”). I also
understand that even in the absence of a Blackout, the Broker may be unable to
effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale.
4. Termination. This Sales Plan shall terminate upon the last day of my service
with the Company. This Sales Plan may not be terminated, modified or amended at
any time without the prior approval of the Administrator or the Company’s
Compliance Officer.
     I acknowledge and agree that by submitting my acceptance on the E*TRADE
online grant acceptance page, it will act as my electronic signature to this
Sales Plan and will result in a contract between me and the Company with respect
to this Sales Plan. I understand that I may, if I prefer, sign and return to the
Company a paper copy of this Sales Plan.
PARTICIPANT:

     
 
Signature
   
 
   
 
Print Name
   

 



--------------------------------------------------------------------------------



 



ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For Recipients Outside of the USA)
     Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Company’s 2007 Equity Incentive Plan (the “Plan”).
     Name (the “Participant”):                                         
     You have been granted                     Restricted Stock Units. Each such
Restricted Stock Unit represents the right to receive one Share. No Shares will
be issued with respect to the Restricted Stock Units until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:
Date of Grant:                                         
Grant Number:                                         
Vesting Schedule:
[INSERT VESTING SCHEDULE]
     * Important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in the attached
Restricted Stock Unit Agreement; please be sure to read the entire agreement.
     The Restricted Stock Units evidenced by this Notice of Grant is part of and
subject in all respects to the terms and conditions of the Plan (a copy of which
has been made available to you by the Company) and the attached Restricted Stock
Unit Agreement (together with this Notice of Grant, the “Agreement”), the terms
of which are hereby incorporated herein by reference as if set forth herein in
full, and the Plan (a copy of which has been made available to you by the
Company).
     By your signature below, you represent and warrant that you are familiar
with, and agree to be bound by, the terms and provisions of the Plan and this
Agreement. You further represent and warrant that you have reviewed this
Agreement and the Plan in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understand all
provisions of the Plan and this Agreement.
     You also agree (1) to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Agreement and (2) to notify the Company upon any change in the
residence address indicated below (and any subsequent change).
     Finally, if you have not previously done so with respect to a prior equity
grant, you represent that you have reviewed the Stock Trading Plan for Mandatory
Sale of Shares to Cover Tax Withholding Obligations (Exhibit C to this
Agreement), which you must sign and return to the Company.

 



--------------------------------------------------------------------------------



 



         
PARTICIPANT:
  ARUBA NETWORKS, INC.    
 
       
 
Signature
 
 
By:    
 
       
 
Print Name
 
 
Title    
 
       
Residence Address:
       
 
       
 
       
 
       
 
       

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     1. Grant. The Company hereby grants to the Participant an award of
Restricted Stock Units (“RSUs”), as set forth in the Notice of Grant of
Restricted Stock Units attached to (and part of) this Restricted Stock Unit
Agreement (together, the “Agreement” or the “Restricted Stock Unit Agreement”)
and subject to the terms and conditions in this Agreement and the Company’s 2007
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
     2. Company’s Obligation. Each RSU represents the right to receive a Share
on the vesting date (or at such later time as indicated in this Agreement).
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. When the RSUs
are paid out to the Participant, they will be paid out in whole Shares only and
the purchase price will be deemed paid by the Participant for each RSU through
the past services rendered by the Participant, and will be subject to the
appropriate tax reporting and, if applicable, appropriate tax withholding.
     3. Vesting Schedule. Subject to paragraph 4 and the terms of the Plan, the
RSUs awarded by this Agreement will vest in the Participant according to the
vesting schedule specified in the Notice of Grant, subject to Participant
remaining a Service Provider through each applicable vesting date.
     4. Forfeiture upon Termination as Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will be forfeited at the time of
such termination at no cost to the Company.
     5. Payment after Vesting.
          (a) Subject to paragraph 9, any RSUs that vest will be paid to the
Participant (or in the event of the Participant’s death, to his or her estate or
beneficiary under applicable law) in whole Shares. Such vested RSUs shall be
paid in Shares as soon as practicable after vesting, but in each such case no
later than the date that is two-and-one-half months from the end of the
Company’s tax year that includes the vesting date.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate or beneficiary
under applicable law. Any such administrator, executor or beneficiary must
furnish the Company with (a) written notice of his or her status as transferee
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     7. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company

 



--------------------------------------------------------------------------------



 



in respect of any Shares deliverable hereunder unless and until certificates
representing such Shares (which may be in book entry form) will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant or Participant’s broker.
     8. No Effect on Employment or Service. Nothing in this Agreement or the
Plan shall confer upon the Participant any right to continue to be employed by
or in service with his or her employer (the “Employer”) or shall interfere with
or restrict in any way the rights of the Employer, which are hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause or
notice to the extent permissible under applicable law.
     9. Tax Obligations/Withholding Authorization. Regardless of any action the
Administrator or the Employer takes with respect to any or all income tax
(including federal, state, foreign and local taxes), social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax Related Items”),
Participant acknowledges that the ultimate liability for all Tax Related Items
legally due by Participant is and remains Participant’s responsibility and that
the Administrator and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Related Items in connection with
any aspect of the RSUs, including the grant of the RSUs, the vesting of RSUs,
the issuance of Shares at vesting or the receipt of an equivalent cash payment,
the subsequent sale of any Shares acquired at vesting and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for Tax
Related Items.
          Until and unless the Administrator determines otherwise, on the date
or dates on which tax withholding obligations arise with respect to the RSUs, a
number of Shares sufficient to pay the Tax-Related Items will be sold pursuant
to such procedures as the Administrator in its sole discretion may specify from
time to time; provided, however, that the Shares to be sold must have vested
pursuant to the terms of this Agreement and the Plan. The proceeds of such sale
shall be used to satisfy Participant’s tax withholding obligations (and any
associated broker or other fees) arising with respect to the Restricted Stock
Units. Only whole Shares will be sold to satisfy any tax withholding obligations
pursuant to this Section 9. The proceeds from the sale of Shares in excess of
the tax withholding obligation (and any associated broker or other fees) will be
remitted to the Participant pursuant to such procedures as the Administrator may
specify from time to time. By accepting this Award, Participant expressly
consents to the sale of Shares to cover the tax withholding obligations (and any
associated broker or other fees), as set forth under this Section 9.
          In addition, upon required withholding of Tax-Related Items, prior to
the issuance of Shares hereunder or the receipt of an equivalent cash payment,
the Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may require the Participant to pay, or make
adequate arrangements satisfactory to the Administrator or to the Employer (as
directed by the Administrator) to satisfy all withholding and payment on account
obligations of the Administrator and/or the Employer. In this regard,
Participant authorizes the Administrator or the Employer to withhold all
applicable Tax Related Items legally payable by Participant from Participant’s
wages or other cash compensation payable to Participant by the Administrator or
the Employer or from any equivalent cash payment received upon vesting of the
RSUs. Alternatively, or in addition, if permissible under local law, the
Administrator or the

-2-



--------------------------------------------------------------------------------



 



Employer may, in their sole discretion, (i) sell or arrange for the sale of
Shares to be issued on the vesting of RSUs to satisfy the withholding or payment
on account obligation, and/or (ii) withhold in Shares, provided that the
Administrator and the Employer shall withhold only the amount of Shares
necessary to satisfy the minimum withholding amount. Participant shall pay to
the Administrator or to the Employer any amount of Tax Related Items that the
Administrator or the Employer may be required to withhold as a result of
Participant’s receipt of RSUs, the vesting of RSUs, the receipt of an equivalent
cash payment, or the issuance of Shares at vesting that cannot be satisfied by
the means previously described. The Administrator may refuse to deliver shares
to Participant if Participant fails to comply with Participant’s obligation in
connection with the Tax Related Items as described herein. If the Participant
fails to make satisfactory arrangements for the payment of any Tax-Related Items
at the time any applicable Shares otherwise are scheduled to vest or tax
withholdings are otherwise due with respect to the RSUs, the Participant will
permanently forfeit such Shares and the Shares will be returned to the Plan at
no cost.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1344 Crossman Ave.,
Sunnyvale, CA 94089-1113, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.
     11. Grant is Not Transferable. This award of RSUs may not be transferred in
any manner otherwise than by will or by applicable law and may be exercised
during the lifetime of Participant only by the Participant. The terms of the
Plan and this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Participant. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this award of RSUs, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
     12. Nature of Grant. In accepting the grant, Participant acknowledges that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement; (b) the
grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past; (c) all
decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan shall not
create a right to further employment with the Employer and shall not interfere
with the ability of the Employer to terminate Participant’s employment
relationship at any time with or without cause; (e) Participant is voluntarily
participating in the Plan; (f) the RSUs are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of Participant’s
employment contract, if any; (g) the RSU is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer; (h) in
the event that Participant is not an employee of the Company,

-3-



--------------------------------------------------------------------------------



 



the RSU grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the RSU grant will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or affiliate of the Company; (i) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (j) the value of Shares may
increase or decrease in value after Shares are issued at vesting; (k) in
consideration of the grant of the RSUs, no claim or entitlement to compensation
or damages shall arise from termination of the RSUs or diminution in value of
the RSUs or Shares issued at vesting resulting from termination of Participant’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Agreement, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and
(l) in the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to be eligible for future
grants of RSUs, if any, will terminate effective as of the date that Participant
is no longer actively employed (active employment will not include a period of
“garden leave” or similar period pursuant to local law).
     13. Data Privacy. Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Agreement and among, as
applicable, Participant’s employer, the Company, its Subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
          Participant understands that the Company and Participant’s employer
may hold certain personal information about Participant, including, but not
limited to, Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares awarded,
canceled, vested, unvested or outstanding in Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant’s country, or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than Participant’s country. Participant understands that Participant may request
a list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the shares received upon vesting of the RSUs may
be deposited. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands that refusal or withdrawal of
consent may affect

-4-



--------------------------------------------------------------------------------



 



Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.
     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority.
     16. Plan Governs. This Agreement (including the Notice of Grant) is subject
to all terms and provisions of the Plan. Subject to Section 20(c) of the Plan,
in the event of a conflict between one or more provisions of this Agreement or
the Notice of Grant and one or more provisions of the Plan, the provisions of
the Plan will govern.
     17. Headings. Headings provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     19. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     20. Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

-5-



--------------------------------------------------------------------------------



 



     21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs granted under and participation in the
Plan or future RSUs that may be granted under the Plan by electronic means or to
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     22. Entire Agreement; Governing Law; Modifications. The Plan is
incorporated herein by reference. The Plan and this Agreement (including the
Notice of Grant) constitute the entire Agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. This Agreement is
governed by California law except for that body of law pertaining to conflict of
laws. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this grant or the Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.

-6-



--------------------------------------------------------------------------------



 



EXHIBIT B
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
Special Provisions for Restricted Stock Units in Countries Outside the U.S.
This Exhibit includes additional country-specific terms that apply to employees
resident in countries listed below. This Exhibit is part of the Agreement.
Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.
Please note that the exchange control obligations described below are subject to
change and it is your responsibility (not the Company’s nor your Employer’s) to
comply with the exchange controls applicable to you. The Company strongly
advises you to consult with your personal legal advisor prior to selling Shares
received under the Plan to determine the exchange controls that will apply to
you, if any.
Australia
If you acquire Shares of stock pursuant to your RSU awards and you offer your
Shares for sale to a person or entity resident in Australia, your offer may be
subject to disclosure requirements under Australian law. You should obtain legal
advice on your disclosure obligations prior to making any such offer.
Brazil
By accepting this RSU award, you agree to comply with all applicable Brazilian
law and report and pay any and all applicable taxes associated with the receipt
and vesting of these RSUs, the sale of the Shares issued upon vesting and the
receipt of any dividends.
Employees resident or domiciled in Brazil will be required to submit annually a
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights is equal to or greater
than US$100,000. Assets and rights that must be reported include Shares of
Company stock.
Canada
Consent to Receive Information in English for Employees in Quebec
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

-7-



--------------------------------------------------------------------------------



 



Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
China
When your RSUs vest under the Plan, you will be required to immediately sell all
Shares issued to you. You will be entitled to receive the cash proceeds from the
sale of Shares less any required withholding taxes and brokerage fees. You will
not be entitled to retain any Shares upon vesting of your RSUs.
You understand that your employer is not a party to the Plan, and thus, it is
not required to make any payments to you or on your behalf under either Plan.
People’s Republic of China exchange controls may limit your ability to
withdraw/convert funds received upon the sale of Shares, particularly if these
amounts exceed US$50,000 on an annual basis. You should confirm the procedures
and requirements for withdrawals and conversions of foreign exchange with your
local bank prior to selling Shares.
Germany
Cross-border payments in excess of €12,500 must be reported monthly. If you use
a German bank to effect a cross-border payment in excess of €12,500 in
connection with the sale of securities or the payment of dividends related to
certain securities, the bank will make the report. In this case, you will not
have to report the transaction. In addition, you must report any receivables or
payables or debts in foreign currency exceeding an amount of approximately
€5,000,000 on a monthly basis. Finally, you must report on an annual basis,
shareholdings exceeding 10% of the total voting capital of the Company.
Hong Kong
The contents of this document, the Agreement and the Plan have not been reviewed
by any regulatory authority in Hong Kong. You are advised to exercise caution in
relation to this offer of RSU awards. If you are in any doubt as to the contents
of this document, the Agreement or the Plan, you should obtain independent
professional advice.
India
Proceeds from the sale of Shares must be repatriated to India within a
reasonable period of time (i.e., two weeks). You should obtain a foreign inward
remittance certificate from the bank for your records to document compliance
with this requirement and submit a copy of the foreign inward remittance
certificate to your employer.
Japan
There are no special provisions.
Korea

-8-



--------------------------------------------------------------------------------



 



Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the proceeds to Korea within eighteen
(18) months of the sale.
Malaysia
If you are a director of a Malaysian affiliate of Aruba, you are subject to
certain notification requirements under the Malaysian Companies Act, 1965. Among
these requirements is an obligation to notify the Malaysian affiliate in writing
when you receive an interest (e.g., RSUs, Shares) in the Company or any related
companies. In addition, you must notify the Malaysian affiliate when you sell
Shares of the Company or any related company (including when you sell Shares
received at vesting of your RSUs). These notifications must be made within
fourteen days of acquiring or disposing of any interest in the Company or any
related company.
Mexico
You understand that your employer is not a party to the Plan and, thus, it is
not required to make any payments to you or on your behalf under the Plan. In
addition, you acknowledge that any benefit derived under the Plan is a fringe
benefit.
Policy Statement:
La invitación que the Company hace en relación con el Plan es unilateral y
discrecional, por lo tanto, the Company se reserva el derecho absoluto para
modificar o terminar el mismo, sin ninguna responsabilidad parapara usted.
Esta invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y the Company. Tampoco establece
derecho alguno entre usted y su empleador.
English Translation:
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to you.
This invitation and, in your case, the acquisition of shares does not, in any
way, establish a labor relationship between you and the Company and it does not
establish any rights between you and your employer.
Netherlands
You should be aware of the Dutch insider trading rules which may impact the sale
of Shares under the Plan. In particular, you may be prohibited from effecting
certain share transactions if you have insider information regarding the
Company. If you are uncertain whether the insider rules apply, you should
consult with your legal advisor.
New Zealand

-9-



--------------------------------------------------------------------------------



 



No special provisions.
Saudi Arabia
Please note that your grant was made in the U.S., is subject to the laws of the
State of California and any sale or issuance of Shares will be conducted through
a stockbroker in the U.S.
Singapore
Directors of a Singapore subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Directors must notify the
Singapore subsidiary in writing of an interest (e.g., Shares) in the Company or
any related companies within two days of (i) its acquisition or disposal,
(ii) any change in a previously disclosed interest (e.g., when the RSUs vest),
or (iii) becoming a director.
Sweden
No special provisions.
Taiwan
This offer of RSUs and the Shares to be issued pursuant to the Plan is available
only for employees of the Company and its Subsidiaries. It is not a public offer
of securities by a Taiwanese company; therefore, it is exempt from registration
in Taiwan.
UAE (Dubai)
The Plan is only being offered to qualified employees and is in the nature of
providing equity incentives to employees of the Company’s Subsidiary in the
United Arab Emirates.

-10-



--------------------------------------------------------------------------------



 



EXHIBIT C
Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations
     I am adopting and entering into this stock trading plan (the “Sales Plan”)
so that I may receive the necessary proceeds to satisfy any requirements to pay
the minimum income, employment and other applicable taxes (collectively,
“Taxes”) required to be withheld by the Company (or the employing Parent or
Subsidiary) on my behalf if and when such tax withholding obligations arise as a
result of the grant by the Company to me of any RSUs, shares of restricted stock
or performance shares. I dispel any inference that I am selling Shares on the
basis of or while aware of material nonpublic information or that such sales
evidence my awareness of material nonpublic information or information at
variance with the Company’s statements to investors.
1. Recitals
     a. I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
     b. I am establishing this Sales Plan in order to permit the orderly
disposition of a portion of the Shares that I acquired (or will acquire)
pursuant to an award of RSUs, restricted stock or performance shares (each, an
“Equity Award”). The Shares are being sold pursuant to a mandatory sale
provision in the Agreement to provide the necessary proceeds to satisfy any
Taxes if and when any tax withholding obligations arise, as well any broker or
other fees associated with such sales. This Sales Plan will apply to the
mandatory sale of Shares under all future Equity Awards received by me from the
Company.
2. Representations, Warranties and Covenants
     I hereby represent, warrant and covenant that:
     a. I am not aware of any material nonpublic information concerning the
Company or its securities. I am entering into this Sales Plan in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws.
     b. Once vested, the Shares to be sold under this Sales Plan shall be owned
free and clear by me and are not subject to any liens, security interests or
other encumbrances or limitations on disposition other than those imposed by
Rule 144 under the Securities Act of 1933, as amended.
     c. If I am an executive officer or director of the Company, I acknowledge
that any filings required under Section 16 of the Exchange Act are my sole
responsibility.
     d. I am aware that in order for this Sales Plan to constitute a plan
pursuant to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

 



--------------------------------------------------------------------------------



 



3. Implementation of the Plan
     a. The Company has appointed or shall appoint a broker (the “Broker”) (or
the Company may, in its discretion, permit me to appoint a Broker) to sell
Shares pursuant to the terms and conditions set forth below.
     b. The Broker is authorized to begin selling Shares pursuant to this Sales
Plan commencing on the date that the first Shares under the Equity Award vest.
The Broker shall sell such number of Shares as shall be required to satisfy
(i) the applicable Taxes in accordance with my then current applicable
withholding rate and (ii) any associated broker or other fees.
     c. I understand that the Broker may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker or any other event or circumstance (a “Blackout”). I also
understand that even in the absence of a Blackout, the Broker may be unable to
effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale.
4. Termination. This Sales Plan shall terminate upon the last day of my service
with the Company. This Sales Plan may not be terminated, modified or amended at
any time without the prior approval of the Administrator or the Company’s
Compliance Officer.
Please sign and return a paper copy of this Sales Plan to [TITLE] at the
Company. If you do not have access to a printer and would like a paper copy to
be sent to you, please contact [NAME] at [CONTACT INFORMATION].
PARTICIPANT:

     
 
   
Signature
   
 
   
 
   
Print Name
   

-2-



--------------------------------------------------------------------------------



 



ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
For Employees Resident and Ordinarily Resident in the UK
     Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Company’s 2007 Equity Incentive Plan (the “Plan”).
     Name (the “Participant”):                                         
     You have been granted                      Restricted Stock Units. Each
such Restricted Stock Unit represents the right to receive one Share. No Shares
will be issued with respect to the Restricted Stock Units until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:
Date of Grant:                                         
Grant Number:                                         
Vesting Schedule:
[INSERT VESTING SCHEDULE]
     * Important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in the attached
Restricted Stock Unit Agreement; please be sure to read the entire agreement.
     The Restricted Stock Units evidenced by this Notice of Grant is part of and
subject in all respects to the terms and conditions of the Plan (a copy of which
has been made available to you by the Company) and the attached Restricted Stock
Unit Agreement (together with this Notice of Grant, the “Agreement”), the terms
of which are hereby incorporated herein by reference as if set forth herein in
full, and the Plan (a copy of which has been made available to you by the
Company).
     By your signature below, you represent and warrant that you are familiar
with, and agree to be bound by, the terms and provisions of the Plan and this
Agreement. You further represent and warrant that you have reviewed this
Agreement and the Plan in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understand all
provisions of the Plan and this Agreement.
     You also agree (1) to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Agreement and (2) to notify the Company upon any change in the
residence address indicated below (and any subsequent change).
     Finally, if you have not previously done so with respect to a prior equity
grant, you represent that you have reviewed the Stock Trading Plan for Mandatory
Sale of Shares to Cover Tax Withholding Obligations (Exhibit B to this
Agreement), which you must sign and return to the Company.

 



--------------------------------------------------------------------------------



 



         
PARTICIPANT:
       ARUBA NETWORKS, INC.    
 
       
 
       
Signature
  By:    
 
       
 
       
Print Name
  Title    
 
       
Residence Address:
       
 
       
 
       
 
       
 
       

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     1. Grant. The Company hereby grants to the Participant an award of
Restricted Stock Units (“RSUs”), as set forth in the Notice of Grant of
Restricted Stock Units attached to (and part of) this Restricted Stock Unit
Agreement (together, the “Agreement” or the “Restricted Stock Unit Agreement”)
and subject to the terms and conditions in this Agreement and the Company’s 2007
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
     2. Company’s Obligation. Each RSU represents the right to receive a Share
on the vesting date (or at such later time as indicated in this Agreement).
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. When the RSUs
are paid out to the Participant, they will be paid out in whole Shares only and
the purchase price will be deemed paid by the Participant for each RSU through
the past services rendered by the Participant, and will be subject to the
appropriate tax reporting and, if applicable, appropriate tax withholding.
     3. Vesting Schedule. Subject to paragraph 4 and the terms of the Plan, the
RSUs awarded by this Agreement will vest in the Participant according to the
vesting schedule specified in the Notice of Grant, subject to Participant
remaining a Service Provider through each applicable vesting date.
     4. Forfeiture upon Termination as Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will be forfeited at the time of
such termination at no cost to the Company.
     5. Payment after Vesting.
          (a) Subject to paragraph 9, any RSUs that vest will be paid to the
Participant (or in the event of the Participant’s death, to his or her estate)
in whole Shares. Such vested RSUs shall be paid in Shares as soon as practicable
after vesting, but in each such case no later than the date that is
two-and-one-half months from the end of the Company’s tax year that includes the
vesting date.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 



--------------------------------------------------------------------------------



 



     7. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.
     8. No Effect on Employment or Service. Nothing in this Agreement or the
Plan shall confer upon the Participant any right to continue to be employed by
or in service with the Company or any Parent or Subsidiary.
     9. Tax Withholding. Until and unless the Administrator determines
otherwise, on the date or dates on which tax withholding obligations arise with
respect to the RSUs, a number of Shares sufficient to pay the minimum income,
employment employee and employer National Insurance contributions and any other
taxes which must be withheld with respect to such Shares (the “Tax-Related
Items”) will be sold pursuant to such procedures as the Administrator in its
sole discretion may specify from time to time; provided, however, that the
Shares to be sold must have vested pursuant to the terms of this Agreement and
the Plan. The proceeds of such sale shall be used to satisfy Participant’s tax
withholding obligations (and any associated broker or other fees) arising with
respect to the Restricted Stock Units. Only whole Shares will be sold to satisfy
any tax withholding obligations pursuant to this Section 9. The proceeds from
the sale of Shares in excess of the tax withholding obligation (and any
associated broker or other fees) will be remitted to the Participant pursuant to
such procedures as the Administrator may specify from time to time. By accepting
this Award, Participant expressly consents to the sale of Shares to cover the
tax withholding obligations (and any associated broker or other fees), as set
forth under this Section 9.
          In addition, the Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require the Participant
to satisfy such tax withholding obligations with respect to the Tax-Related
Items, in whole or in part by one or more of the following: (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
value equal to the minimum amount statutorily required to be withheld,
(c) delivering to the Company already vested and owned Shares having a value
equal to the amount required to be withheld, or (d) selling a sufficient number
of such Shares otherwise deliverable to the Participant through such means as
the Administrator may determine in its sole discretion (whether through a broker
or otherwise) equal to the amount required to be withheld. Notwithstanding any
contrary provision of this Agreement, no Shares shall be distributed to the
Participant unless and until all Tax-Related Items have been withheld or
otherwise satisfied with respect to such Shares. If the Participant fails to
make satisfactory arrangements for the payment of any Tax-Related Items
hereunder at the time any applicable Shares otherwise are scheduled to vest or
tax withholdings are otherwise due with respect to the RSUs, the Participant
will permanently forfeit such Shares and the Shares will be returned to the Plan
at no cost. All income, employment and other taxes related to the RSUs and any
Shares delivered in payment thereof are the sole responsibility of Participant.

-2-



--------------------------------------------------------------------------------



 



          If Participant fails to make satisfactory arrangements for payment of
all withholding amounts within ninety (90) days (the “Due Date”) after the event
giving rise to the tax liability (such as the vesting of the RSUs), Participant
agrees that the amount of any uncollected income tax shall (assuming that
Participant is not an applicable executive officer of the Company as the term is
used in Section 402 of the U.S. Sarbanes-Oxley Act of 2002) constitute a loan
owed by Participant to Participant’s employer, effective on the Due Date.
Participant agrees that the loan will bear interest at the then-current HM
Revenue and Customs Official Rate and that it will be immediately due and
repayable, and the Company or Participant’s employer may recover it any time
thereafter by any of the means referred to above.
          As a condition of the RSUs vesting, Participant agrees to accept any
liability for secondary Class 1 NICs (“Employer NICs”) which may be payable by
the Company (or the Parent or Subsidiary employing or retaining Participant)
with respect to the vesting of the RSUs or otherwise payable in connection with
the RSUs. To accomplish the foregoing, Participant agrees to execute a joint
election between the Company and/or Participant’s employer and Participant (the
“Election”), the form of such Election being formally approved by the HM Revenue
and Customs, and any other consent or elections required to accomplish the
transfer of the Employer NICs to Participant. Participant further agrees to
execute such other joint elections as may be required between the Participant
and any successor to the Company and/or Participant’s employer. If Participant
does not enter into an Election prior to the first vesting date, the RSUs shall
cease vesting and shall become null and void without any liability to the
Company and/or Participant’s employer.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1344 Crossman Ave.,
Sunnyvale, CA 94089-1113, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.
     11. Grant is Not Transferable. This award of RSUs may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by the Participant. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
award of Restricted Sock Units, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     13. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of

-3-



--------------------------------------------------------------------------------



 



any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
     14. Plan Governs. This Agreement (including the Notice of Grant) is subject
to all terms and provisions of the Plan. Subject to Section 20(c) of the Plan,
in the event of a conflict between one or more provisions of this Agreement or
the Notice of Grant and one or more provisions of the Plan, the provisions of
the Plan will govern.
     15. Headings. Headings provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     16. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     17. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     18. Entire Agreement; Governing Law; Modifications. The Plan is
incorporated herein by reference. The Plan and this Agreement (including the
Notice of Grant) constitute the entire Agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units. However, the Company makes no
representation that this Award of Restricted Stock Units is not subject to
Section 409A nor makes any undertaking to preclude Section 409A from applying to
this Award of Restricted Stock Units. This Agreement is governed by California
law except for that body of law pertaining to conflict of laws.

-4-



--------------------------------------------------------------------------------



 



     19. Data Privacy. Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Employer and the Company, if different from the Employer, and the Company’s
subsidiaries and affiliates, for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that the Company and the Employer hold certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in his or her favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Participant understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in his or her country or
elsewhere, including outside the European Economic Area, and that the
recipient’s country may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom Participant may elect to deposit any Shares of stock
acquired upon vesting of the RSUs. Participant understands that Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Participant understands, however, that
refusing or withdrawing consent may affect his or her ability to participate in
the Plan. For more information on the consequences of his or her refusal to
consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
     20. Nature of Grant. By accepting the grant of the RSUs, Participant
acknowledges and agrees that:

  (a)   the Plan is discretionary in nature and may be modified, suspended or
terminated by the Company at any time as provided in the Plan;     (b)   the
grant of an RSU is a one-time benefit which does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs even
if RSUs have been granted repeatedly in the past;     (c)   participation in the
Plan is voluntary;     (d)   the value of the RSU is an extraordinary item that
does not constitute compensation of any kind for services rendered to the
Company or the Employer and which is outside the scope of Participant’s
employment contract, and the RSU

-5-



--------------------------------------------------------------------------------



 



      is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

  (e)   notwithstanding any terms or conditions of the Plan to the contrary, in
the event of involuntary termination of Participant’s employment, Participant’s
right to be eligible for future grants of RSUs, if any, will terminate effective
as of the date that Participant is no longer actively employed (active
employment will not include a period of “garden leave” or similar period
pursuant to local law);     (f)   the future value of the underlying Shares is
unknown and cannot be predicted with certainty;     (g)   no claim or
entitlement to compensation or damages arises from termination of the RSUs or
diminution in value of the RSUs or Shares acquired through vesting of the RSUs
and Participant irrevocably releases the Company and the Employer from any such
claim that may arise;     (h)   in the event that Participant is not an employee
of the Company, the RSU grant will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the RSU grant will
not be interpreted to form an employment contract with any subsidiary or
affiliate of the Company; and     (i)   in consideration of the grant of the
RSUs, no claim or entitlement to compensation or damages shall arise from
termination of the RSU or diminution in value of the RSU or Shares purchased
through vesting of the RSU resulting from termination of Participant’s
employment by the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Participant irrevocably releases Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Agreement, Participant shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim.

-6-



--------------------------------------------------------------------------------



 



EXHIBIT B
Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations
     I am adopting and entering into this stock trading plan (the “Sales Plan”)
so that I may receive the necessary proceeds to satisfy any requirements to pay
the minimum income, employment and other applicable taxes (collectively,
“Taxes”) required to be withheld by the Company (or the employing Parent or
Subsidiary) on my behalf if and when such tax withholding obligations arise as a
result of the grant by the Company to me of any RSUs, shares of restricted stock
or performance shares. I dispel any inference that I am selling Shares on the
basis of or while aware of material nonpublic information or that such sales
evidence my awareness of material nonpublic information or information at
variance with the Company’s statements to investors.
1. Recitals
     a. I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
     b. I am establishing this Sales Plan in order to permit the orderly
disposition of a portion of the Shares that I acquired (or will acquire)
pursuant to an award of RSUs, restricted stock or performance shares (each, an
“Equity Award”). The Shares are being sold pursuant to a mandatory sale
provision in the Agreement to provide the necessary proceeds to satisfy any
Taxes if and when any tax withholding obligations arise, as well any broker or
other fees associated with such sales. This Sales Plan will apply to the
mandatory sale of Shares under all future Equity Awards received by me from the
Company.
2. Representations, Warranties and Covenants
     I hereby represent, warrant and covenant that:
     a. I am not aware of any material nonpublic information concerning the
Company or its securities. I am entering into this Sales Plan in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws.
     b. Once vested, the Shares to be sold under this Sales Plan shall be owned
free and clear by me and are not subject to any liens, security interests or
other encumbrances or limitations on disposition other than those imposed by
Rule 144 under the Securities Act of 1933, as amended.
     c. If I am an executive officer or director of the Company, I acknowledge
that any filings required under Section 16 of the Exchange Act are my sole
responsibility.
     d. I am aware that in order for this Sales Plan to constitute a plan
pursuant to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

 



--------------------------------------------------------------------------------



 



3. Implementation of the Plan
     a. The Company has appointed or shall appoint a broker (the “Broker”) (or
the Company may, in its discretion, permit me to appoint a Broker) to sell
Shares pursuant to the terms and conditions set forth below.
     b. The Broker is authorized to begin selling Shares pursuant to this Sales
Plan commencing on the date that the first Shares under the Equity Award vest.
The Broker shall sell such number of Shares as shall be required to satisfy
(i) the applicable Taxes in accordance with my then current applicable
withholding rate and (ii) any associated broker or other fees.
     c. I understand that the Broker may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker or any other event or circumstance (a “Blackout”). I also
understand that even in the absence of a Blackout, the Broker may be unable to
effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale.
4. Termination. This Sales Plan shall terminate upon the last day of my service
with the Company. This Sales Plan may not be terminated, modified or amended at
any time without the prior approval of the Administrator or the Company’s
Compliance Officer.
Please sign and return a paper copy of this Sales Plan to [TITLE] at the
Company. If you do not have access to a printer and would like a paper copy to
be sent to you, please contact [NAME] at [CONTACT INFORMATION].
PARTICIPANT:

     
 
   
Signature
   
 
   
 
   
Print Name
   

-2-



--------------------------------------------------------------------------------



 



ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN FOR INDIAN RESIDENTS
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
     Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Company’s 2007 Equity Incentive Plan (the “Plan”) and
Equity Incentive Sub-Plan for Indian Residents (the “Sub-Plan).
     Name (the “Participant”):
                                                            
     You have been granted                      Restricted Stock Units. Each
such Restricted Stock Unit represents the right to receive one Share. No Shares
will be issued with respect to the Restricted Stock Units until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:
Date of Grant:                                                             
Grant Number:                                                             
Vesting Schedule:
[INSERT VESTING SCHEDULE]
     * Important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in the attached
Restricted Stock Unit Agreement; please be sure to read the entire agreement.
     The Restricted Stock Units evidenced by this Notice of Grant is part of and
subject in all respects to the terms and conditions of the Plan (a copy of which
has been made available to you by the Company) and the attached Restricted Stock
Unit Agreement (together with this Notice of Grant, the “Agreement”), the terms
of which are hereby incorporated herein by reference as if set forth herein in
full, and the Plan (a copy of which has been made available to you by the
Company).
     By your signature below, you represent and warrant that you are familiar
with, and agree to be bound by, the terms and provisions of the Plan and this
Agreement. You further represent and warrant that you have reviewed this
Agreement and the Plan in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understand all
provisions of the Plan and this Agreement.
     You also agree (1) to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Agreement and (2) to notify the Company upon any change in the
residence address indicated below (and any subsequent change).
     Finally, if you have not previously done so with respect to a prior equity
grant, you represent that you have reviewed the Stock Trading Plan for Mandatory
Sale of Shares to Cover Tax Withholding Obligations (Exhibit B to this
Agreement), which you must sign and return to the Company.

 



--------------------------------------------------------------------------------



 



             
PARTICIPANT:
      ARUBA NETWORKS, INC.    
 
           
 
Signature
     
 
By:    
 
           
 
Print Name
     
 
Title    
 
           
Residence Address:
           
 
           
 
           
 
           
 
           

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN FOR INDIAN RESIDENTS
RESTRICTED STOCK UNIT AGREEMENT
     1. Grant. The Company hereby grants to the Participant an award of
Restricted Stock Units (“RSUs”), as set forth in the Notice of Grant of
Restricted Stock Units attached to (and part of) this Restricted Stock Unit
Agreement (together, the “Agreement” or the “Restricted Stock Unit Agreement”)
and subject to the terms and conditions in this Agreement and the Company’s 2007
Equity Incentive Plan for Indian Residents (the “Sub-Plan”). Unless otherwise
defined herein, the terms defined in the Sub-Plan shall have the same defined
meanings in this Restricted Stock Unit Agreement.
     2. Company’s Obligation. Each RSU represents the right to receive a Share
on the vesting date (or at such later time as indicated in this Agreement).
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. When the RSUs
are paid out to the Participant, they will be paid out in whole Shares only and
the purchase price will be deemed paid by the Participant for each RSU through
the past services rendered by the Participant, and will be subject to the
appropriate tax reporting and, if applicable, appropriate withholding for
Tax-Related Items (as defined in Section 9 of this Agreement).
     3. Vesting Schedule. Subject to paragraph 4 and the terms of the Sub-Plan,
the RSUs awarded by this Agreement will vest in the Participant according to the
vesting schedule specified in the Notice of Grant, subject to Participant
remaining a Service Provider through each applicable vesting date.
     4. Forfeiture upon Termination as Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will be forfeited at the time of
such termination at no cost to the Company.
     5. Payment after Vesting.
          (a) Subject to paragraph 9, any RSUs that vest will be paid to the
Participant (or in the event of the Participant’s death, to his or her estate)
in whole Shares. Subject to the provisions of paragraph 5(b), such vested RSUs
shall be paid in Shares as soon as practicable after vesting, but in each such
case no later than the date that is two-and-one-half months from the end of the
Company’s tax year that includes the vesting date.
          (b) Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the RSUs is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) Participant is subject to U.S. income tax,
(y) Participant is a “specified employee” within the meaning of Section 409A at
the time of such

 



--------------------------------------------------------------------------------



 



termination, and (z) the payment of such accelerated RSUs will result in the
imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination as a Service
Provider, then, to the extent necessary to avoid the imposition of such
additional taxation, the payment of such accelerated RSUs otherwise payable to
Participant during such six (6) month period will accrue and will not be made
until the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the RSUs
will be paid in Shares as soon as practicable following his or her death. It is
the intent of this Agreement to comply with the requirements of Section 409A so
that none of the RSUs provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
     7. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.
     8. No Effect on Employment or Service. The Participant’s employment or
service with the Company and its Parent or Subsidiaries is on an at-will basis
only. Accordingly, nothing in this Agreement or the Sub-Plan shall confer upon
the Participant any right to continue to be employed by or in service with his
or her employer (the “Employer”) or shall interfere with or restrict in any way
the rights of the Employer, which are hereby expressly reserved, to terminate or
change the terms of the employment or service of the Participant at any time for
any reason whatsoever, with or without good cause or notice.
     9. Tax Obligations/Withholding Authorization. Regardless of any action the
Administrator or the Employer takes with respect to any or all income tax
(including federal, state, foreign and local taxes), social insurance, payroll
tax, or other tax-related withholding (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Participant is and remains Participant’s responsibility and that the
Administrator and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of RSUs, the issuance
of Shares at vesting, the subsequent sale of any Shares acquired at vesting and
the receipt of any dividends; and (ii) do not commit to

 



--------------------------------------------------------------------------------



 



structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax-Related Items.
          Until and unless the Administrator determines otherwise, on the date
or dates on which tax withholding obligations arise with respect to the RSUs, a
number of Shares sufficient to pay the Tax-Related Items will be sold pursuant
to such procedures as the Administrator in its sole discretion may specify from
time to time; provided, however, that the Shares to be sold must have vested
pursuant to the terms of this Agreement and the Plan. The proceeds of such sale
shall be used to satisfy Participant’s tax withholding obligations (and any
associated broker or other fees) arising with respect to the Restricted Stock
Units. Only whole Shares will be sold to satisfy any tax withholding obligations
pursuant to this Section 9. The proceeds from the sale of Shares in excess of
the tax withholding obligation (and any associated broker or other fees) will be
remitted to the Participant pursuant to such procedures as the Administrator may
specify from time to time. By accepting this Award, Participant expressly
consents to the sale of Shares to cover the tax withholding obligations (and any
associated broker or other fees), as set forth under this Section 9.
     In addition, upon required withholding of Tax-Related Items, prior to the
issuance of Shares hereunder, the Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may require the
Participant to pay, or make adequate arrangements satisfactory to the
Administrator or to the Employer (as directed by the Administrator) to satisfy
all Tax-Related Items withholding obligations of the Administrator and/or the
Employer. In this regard, Participant authorizes the Administrator or the
Employer to withhold all applicable Tax-Related Items legally payable by
Participant from Participant’s wages or other cash compensation payable to
Participant by the Administrator or the Employer. Alternatively, or in addition,
if permissible under local law, the Administrator or the Employer may, in their
sole discretion, (i) sell or arrange for the sale of Shares (as authorized and
agreed to by the Participant through this Agreement) to be issued on the vesting
of RSUs to satisfy the withholding obligation, and/or (ii) withhold in Shares,
provided that the Administrator and the Employer shall withhold only the amount
of Shares necessary to satisfy the minimum withholding amount. Participant shall
pay to the Administrator or to the Employer any amount of Tax-Related Items that
the Administrator or the Employer may be required to withhold as a result of
Participant’s receipt of RSUs, the vesting of RSUs, or the issuance of Shares at
vesting that cannot be satisfied by the means previously described. The
Administrator may refuse to deliver shares to Participant if Participant fails
to comply with Participant’s obligation in connection with the Tax-Related Items
as described herein. If the Participant fails to make satisfactory arrangements
for the payment of any Tax-Related Items at the time any applicable Shares
otherwise are scheduled to vest or tax withholdings are otherwise due with
respect to the RSUs, the Participant will permanently forfeit such Shares and
the Shares will be returned to the Plan at no cost.
     10. India Fringe Benefit Tax. By accepting the grant of the RSU,
Participant consents and agrees to assume any liability for fringe benefit tax
that may be payable by the Company and/or the Employer in connection with the
RSU granted under this Agreement.
     Further, by accepting the RSU grant, Participant agrees that the Company
and/or the Employer may collect the fringe benefit tax from Participant by any
of the means set forth in this

 



--------------------------------------------------------------------------------



 



Section 9 of this Agreement or any other reasonable method established by the
Company and/or the Employer. Participant further agrees to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company and/or the Employer.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1344 Crossman Ave.,
Sunnyvale, CA 94089-1113, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.
     12. Grant is Not Transferable. This award of RSUs may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by the Participant. The
terms of the Sub-Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
award of RSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
     13. Nature of Grant. In accepting the grant, Participant acknowledges that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement; (b) the
grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past; (c) all
decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Company; (d) Participant is voluntarily participating in the
Plan; (e) the RSUs are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which is outside the scope of Participant’s employment contract, if any;
(f) the RSU is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer; (g) in the event that Participant is not an employee of
the Company, the RSU grant will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the RSU grant will
not be interpreted to form an employment contract with the Employer or any
Subsidiary or affiliate of the Company; (h) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (i) the value of
Shares may increase or decrease in value after Shares are issued at vesting;
(j) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the RSUs or Shares issued at vesting resulting from termination of
Participant’s employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and (k) in the event of termination of Participant’s
employment (whether or not in breach of local labor laws), Participant’s right
to

 



--------------------------------------------------------------------------------



 



receive RSUs and vest in RSUs under the Plan, if any, will terminate effective
as of the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of employment (whether or not in
breach of local labor laws), the Board/Committee shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of Participant’s RSU grant.
     14. Data Privacy. Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Agreement and among, as
applicable, Participant’s employer, the Company, its Subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
     Participant understands that the Company and Participant’s employer may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Participant understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in India, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker, escrow agent or other third party with whom the shares received upon
vesting of the RSUs may be deposited. Participant understands that Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands that refusal or withdrawal of consent may affect Participant’s
ability to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any

 



--------------------------------------------------------------------------------



 



securities exchange or under any state, federal or foreign law, or the consent
or approval of any governmental regulatory authority is necessary or desirable
as a condition to the issuance of Shares to the Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state, federal
or foreign law or securities exchange and to obtain any such consent or approval
of any such governmental authority.
     17. Sub-Plan Governs. This Agreement (including the Notice of Grant) is
subject to all terms and provisions of the Sub-Plan. Subject to Section 19(c) of
the Sub-Plan, in the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Sub-Plan, the
provisions of the Sub-Plan will govern.
     18. Headings. Headings provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     19. Administrator Authority. The Administrator will have the power to
interpret the Plan, Sub-Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, Sub-Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, Sub-Plan or this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     21. Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
     22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs granted under and participation in the
Plan or future RSUs that may be granted under the Plan by electronic means or to
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     23. Exchange Control. Participant further acknowledges that proceeds from
the sale of Shares must be repatriated to India within a reasonable period of
time (i.e., two weeks), and that he/she should obtain a foreign inward
remittance certificate from the bank for his/her records

 



--------------------------------------------------------------------------------



 



to document compliance with this requirement and submit a copy of the foreign
inward remittance certificate to the Employer.
     24. Entire Agreement; Governing Law; Modifications. The Plan and Sub-Plan
are incorporated herein by reference. The Sub-Plan and this Agreement (including
the Notice of Grant) constitute the entire Agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to the Participant’s
interest except by means of a writing signed by the Company and Participant.
Notwithstanding anything to the contrary in the Sub-Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units. However, the Company makes no
representation that this Award of Restricted Stock Units is not subject to
Section 409A nor makes any undertaking to preclude Section 409A from applying to
this Award of Restricted Stock Units. This Agreement is governed by California
law except for that body of law pertaining to conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations
     I am adopting and entering into this stock trading plan (the “Sales Plan”)
so that I may receive the necessary proceeds to satisfy any requirements to pay
the minimum income, employment and other applicable taxes (collectively,
“Taxes”) required to be withheld by the Company (or the employing Parent or
Subsidiary) on my behalf if and when such tax withholding obligations arise as a
result of the grant by the Company to me of any RSUs, shares of restricted stock
or performance shares. I dispel any inference that I am selling Shares on the
basis of or while aware of material nonpublic information or that such sales
evidence my awareness of material nonpublic information or information at
variance with the Company’s statements to investors.
1. Recitals
     a. I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
     b. I am establishing this Sales Plan in order to permit the orderly
disposition of a portion of the Shares that I acquired (or will acquire)
pursuant to an award of RSUs, restricted stock or performance shares (each, an
“Equity Award”). The Shares are being sold pursuant to a mandatory sale
provision in the Agreement to provide the necessary proceeds to satisfy any
Taxes if and when any tax withholding obligations arise, as well any broker or
other fees associated with such sales. This Sales Plan will apply to the
mandatory sale of Shares under all future Equity Awards received by me from the
Company.
2. Representations, Warranties and Covenants
     I hereby represent, warrant and covenant that:
     a. I am not aware of any material nonpublic information concerning the
Company or its securities. I am entering into this Sales Plan in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws.
     b. Once vested, the Shares to be sold under this Sales Plan shall be owned
free and clear by me and are not subject to any liens, security interests or
other encumbrances or limitations on disposition other than those imposed by
Rule 144 under the Securities Act of 1933, as amended.
     c. If I am an executive officer or director of the Company, I acknowledge
that any filings required under Section 16 of the Exchange Act are my sole
responsibility.
     d. I am aware that in order for this Sales Plan to constitute a plan
pursuant to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

 



--------------------------------------------------------------------------------



 



3. Implementation of the Plan
     a. The Company has appointed or shall appoint a broker (the “Broker”) (or
the Company may, in its discretion, permit me to appoint a Broker) to sell
Shares pursuant to the terms and conditions set forth below.
     b. The Broker is authorized to begin selling Shares pursuant to this Sales
Plan commencing on the date that the first Shares under the Equity Award vest.
The Broker shall sell such number of Shares as shall be required to satisfy
(i) the applicable Taxes in accordance with my then current applicable
withholding rate and (ii) any associated broker or other fees.
     c. I understand that the Broker may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker or any other event or circumstance (a “Blackout”). I also
understand that even in the absence of a Blackout, the Broker may be unable to
effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale.
4. Termination. This Sales Plan shall terminate upon the last day of my service
with the Company. This Sales Plan may not be terminated, modified or amended at
any time without the prior approval of the Administrator or the Company’s
Compliance Officer.
Please sign and return a paper copy of this Sales Plan to [TITLE] at the
Company. If you do not have access to a printer and would like a paper copy to
be sent to you, please contact [NAME] at [CONTACT INFORMATION].

     
PARTICIPANT:
   
 
   
 
Signature
   
 
   
 
Print Name
   

 